 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 851, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica and Purolator Courier Corp. Case 29-CP-45322 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 29 March 1983 Administrative Law JudgeSteven Fish issued the attached decision. The Re-spondent filed exceptions and the Charging Partyfiled an opposition and motion to strike, and an an-swering brief to the Respondent's exceptions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the record in light ofthe exceptions and the opposition and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Local 851,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, itsofficers, agents, and representatives, shall take theaction set forth in the recommended Order.I In its opposition and motion to strike the Respondent's exceptions,the Charging Party contends that the exceptions should be stricken andrejected because they fail to comply with Sec. 102.46(b) and (j) of theBoard's Rules and Regulations in that they do not set forth specificallythe portions of the judge's decision to which exceptions are taken, theydo not designate by precise citation of page the portions of the recordrelied on, and, though the exceptions are in the nature of a brief andexceed 20 pages, these contain no subject index or alphabetical table ofcases and other authorities. Although the Respondent's exceptions do notconform in all particulars with Sec. 102 46 they are not so deficient as towarrant striking. Moreover, the Charging Party has not shown prejudiceas a result of any deficiency. In light of all these circumstances, theCharging Party's motion is denied. Serendippity-Un-Lid., 263 NLRB 768(1982).DECISIONSTATEMENT OF THE CASESTEVEN FISH, Administrative Law Judge: Pursuant tocharges filed in Case 29-CP-453 by Purolator CourierCorp., herein called the Charging Party, Purolator, orthe Employer, the Regional Director for Region 29issued a complaint and notice of hearing on October 16,1981,' alleging that Local 851, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andI All dates are in 1981 unless otherwise indicatedHelpers of America, herein called the Respondent or theUnion, violated Section 8(b)(7)(c) of the Act.On October 23, the Union filed four representation pe-titions in Cases 29-RC-5570, 29-RC-5571, 29-RC-5572,and 29-RC-5573, seeking elections at each of four ofPurolator's locations in the Metropolitan area.2On October '26, the Regional Director consolidatedthese representation cases for hearing. On October 27,the Regional Director issued an order consolidating therepresentation cases with the instant unfair labor practicecomplaint for hearing. The consolidated hearing washeld before me in Brooklyn, New York, and New York,New York, on various days in November and December1981, and May 12, 1982, when the hearing was closed.On that date I granted the General Counsel's motion tosever the RC cases from the instant CP case, and re-ferred said R cases to the Board for decision.On March 7, 1983, the Board issued a Decision andOrder in the representation cases,3dismissing all of thepetitions filed by the Union.Briefs have been received from the parties and havebeen carefully considered.Based on the entire record including my observationof the demeanor of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONPurolator, a Delaware corporation, with facilities inLong Island City, Plainview, and Elmsford, New York,and Westwood, New Jersey, as well as other facilitiesthroughout the United States, is engaged in the businessof providing delivery, and pickup services for banks,governmental agencies, health care institutions, and othercustomers. Annually, the Employer provides servicesvalued in excess of $50,000 directly to customers locatedoutside the State of New York. The parties have stipulat-ed and I so find that Purolator is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE LABOR ORGANIZATIONThe Respondent admits and I so find that it is a labororganization within the meaning of Section 2(5) of theAct.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsFrom October I to October 14, the Respondent pick-eted at the Employer's four terminals located in theGreater New York Metropolitan area, which are setforth above. The parties have stipulated and I so findthat an object of said picketing was to force or requirePurolator to recognize and bargain with the Respondentas the representative of its employees at these four loca-tions, or to force or require Purolator's employees to2 These facilities are located in Long Island City, Plainview, and Elms-ford, New York, and in Westwood, New Jersey.3 266 NLRB 384.268 NLRB No. 67452 TEAMSTERS LOCAL 851 (PUROLATOR COURIER)accept the Respondent as their collective-bargaining rep-resentative. 4It is also conceded and I find that the Respondentadmits to membership, and is affiliated with an organiza-tion which admits to membership, employees other thanguards within the meaning of Section 9(b)(3) of the Act.Thus the main issue ultimately litigated at the hearingbefore me was the guard status of the Respondent's em-ployees employed in its North East Region.5In dismissing the petitions filed by the Respondent inthe representation cases, the Board noted that it had re-cently considered the guard status of the Employer'scourier-guards in its Texas-Oklahoma region,6and itsMemphis, Tennessee, facility.7The Board noted that ithad, in part based on testimony that the Employer's cou-rier-guard position is identical throughout the country,found its courier guards to be statutory guards, and dis-missed the petitions therein.The Board in the instant representation cases foundthat, of some 570 employees in the Employer's northeastregion, more than 500 are courier-guards. Thus, itframed the primary issue presented as to whether theUnion had been able to distinguish the courier-guards itseeks to represent from those in the previous cases, andfound that it had not.The Board held therefore that the courier-guards em-ployed by the Employer in its northeast region areguards within the meaning of Section 9(b)(3) of the Act.The Board also noted that the hearing concerned theguard status of other employee classifications sought bythe Union. The Board found that there was substantialquestion whether some of the employees in these classifi-cations are statutory guards.84 The Respondent was seeking recognition in a unit of employees in-cluding courier guards, but excluding clerical employees and supervisors6 As noted above the complaint relates to picketing to force recogni-tion of employees at the Employer's four plants located in the GreaterMetropolitan area, i.e., Elmsford, Long Island City, and Plainview, NewYork, and Westwood, New Jersey, which was consistent with the unitspetitioned for by the Respondent in its R case petitions. However, at thehearing before me, the parties stipulated that the smallest appropriateunit, if any, encompasses the Employer's northeast region, which in-cludes, in addition to the locations referred to above, facilities located inBuffalo, Albany, and Rochester, New York. Thus, testimony was ad-duced concerning the guard status of employees at all of these locations.6 Purolator Courier Corp., 254 NLRB 599 (1981).Purolator Courier Corp., 265 NLRB 659 (1982).s The Board did not specify which classifications they were referringto in this portion of the discussion. It appears from the record that theclassifications referred to are mechanics, utility terminal guards, and cou-rier-guard, nondrivers, formerly called sorters by Purolator. The recordrevealed with respect to the latter classification that the Employer hademployed individuals as "sorters," but that in 1981 the classification waschanged to courier-guard, nondriver. In addition about that time, Purola-tor instituted a cross-training program with respect to these employees,with the intent of eventually eliminating the classification, although therewere some employees who previously performed sorting duties at thetime of the hearing. At various times throughout this proceeding therecord disclosed that the Employer employed from 20-38 employees inthis classification in its locations in the Greater New York area, em-ployed solely at its Long Island City and Westwood facilities. In anyevent the record establishes that approximately 90 percent of Purolator'semployees employed at the four locations which are the subject of theinstant complaint are courier-guards, and were found by the Board to bestatutory guards in its decision.The Board then added, "having eliminated from anyappropriate unit the major component of the Employer'swork force, the courier-guards, we are not prepared tomake a determination that some of these other employeesconstitute one or more appropriate units."Accordingly, the Board concluded that the record af-forded no basis on which lo find any appropriate unit inthe proceeding and dismissed the petitions filed by theUnion.B. AnalysisSection 9(b)(3) of the Act prohibits the Board fromcertifying as an appropriate unit a unit consisting ofguards and nonguards, and that no labor organizationcan be certified to represent a unit of guards, if suchlabor organization admits to membership employeesother than guards.Since the Board has determined that the courier-guards employed by Purolator in its northeast region, in-cluding those employed at its Greater New York area lo-cations, are statutory guards, and the Respondent admit-tedly is a "nonguard" union, it is clear that the Respond-ent cannot be certified to represent a unit consisting ofsuch employees in whole or in part.The Board has consistently held that a union such asthe Respondent herein violates Section 8(b)(7)(C) of theAct by picketing for recognition in such circumstancessince a valid question concerning representation cannotbe raised, and that picketing for any period of time by anonguard union to represent a unit of guards is unlawfulunder that Section of the Act.9The Respondent in addition to contending that Purola-tor's courier-guards are not guards within the meaning ofthe Act'O also makes various other arguments in supportof its position that no 8(b)(7)(C) violation has been estab-lished.The Respondent argues initially that a question con-cerning representation was raised herein by its petitions,and notes particularly the fact that the Regional Directorin his notice of hearing in the representation cases heldthat it appears that "questions affecting commerce havearisen concerning the representation of employees," de-scribed in the petitions.The short answer to this contention is simply that theBoard has decided this issue in its decision by dismissingall of the Respondent's petitions in their entirety, andfinding in effect that no valid question concerning repre-sentation was raised by the Respondent's petitions.Additionally, the petitions were filed, and the RegionalDirector's notice of hearing was issued subsequent to thecessation of the picketing and the alleged unlawful con-duct of the Respondent.Accordingly, the Respondent's reliance on the Region-al Director's issuance of a notice of hearing in the repre-9 Teamsters Local 639 (Dunbar Armored Express), 211 NLRB 687(1974); Teamsters Local 71 (Wells Fargo), 221 NLRB 1240 (1975), enfd.553 F.2d 1368 (DC Cir. 1977); Teamsters Local 344 (Purolator Security),228 NLRB 1379 (1977), enfd. 568 F.2d 12 (7th Cir. 1977); TeamstersLocal 282 (General Contractors Assn. of New York), 262 NLRB 528 (1982).'0 The Board's finding to the contrary supra is of course binding onme.453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentation cases is misplaced, and I attach no significanceto this action in deciding whether the Respondent hasviolated the Act as alleged.The Respondent also argues that even assuming thatall of the employees sought to be represented by it areguards, and no certification can issue, the Act is still notviolated, since an election could be held. The Respond-ent relies on the expedited election provision of Section8(b)(7)(C) which it contends authorizes elections withoutregard to the existence of a question concerning repre-sentation.The Respondent's position in this regard is essentiallythe position taken by Member Fanning in various dis-senting opinions that he has issued,"lbut whose viewshave never been adopted by the Board. Accordingly, Ireject the Respondent's arguments in this respect.Finally, the Respondent contends that no violation canbe found as long as at least two Purolator employees inthe northeast region are nonguard employees. The Re-spondent argues that the Union's petitions have created avalid question concerning representation, since an elec-tion could be directed in a unit of nonguard employees,and the Union at the instant hearing indicated a willing-ness to proceed to an election in any unit deemed appro-priate by the Board.These contentions of the Respondent must be rejectedfor a number of reasons. Initially it is noted that theBoard's decision in the representation case found that theextensive hearing herein did not provide a basis for a di-rection of election in any appropriate unit; in effect con-cluding that no valid question concerning representationhas been raised by the petitions filed by the Union. Al-though the Board's decision does suggest that some ofthe employees of Purolator petitioned for by the Re-spondent may not be guards, and arguably suggests thepossibility of the existence of an alternative appropriateunit upon a fuller record and an appropriate rationale,such an ultimate finding would not exonerate the Re-spondent's conduct.Although the record discloses that the Respondent atthe hearing herein took the position that it would agreeto an election in any unit found appropriate by theBoard, there is no evidence in this record that its picket-ing was motivated in whole or in part by recognition insuch a unit. The record on this issue consists of a stipula-tion that an object of the picketing was to secure recog-nition in an overall unit of Purolator's employees in itsGreater New York locations, a unit which in fact hasbeen found to consist of 90 percent guards. It is ludi-crous to suggest, as does the Respondent, that thisrecord contains any basis for finding that an objective ofthe picketing to have been for recognition in an appro-priate unit. Finally, even if it could be construed that anadditional objective of the Respondent's picketing was toobtain recognition confined to an appropriate unit ofnonguards, the Act would still be violated. It is sufficientfor purposes of Section 8(b)(7)(C) that an object of thepicketing be unlawfully motivated,'2and it is admittedI' Teamsters Local 282 (General Contractors Assn.), supra; TeamstersLocal 71 (Wells Fargo), supra; Teamsters Local 344 (Purolator Security),supra.12 See Teamsters Local 282 (General Contractors Assn., supra.that at least an object of the picketing was recognitionfor a unit including guards.Accordingly, based on the foregoing, I conclude thatthe Respondent's picketing herein has violated Section8(b)(7)(C) of the Act and I so find.IV. THE REMEDYHaving found that the Respondent has violated Sec-tion 8(b)(7)(C) of the Act, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.CONCLUSIONS OF LAW1. Purolator Courier Corp. is an employer within themeaning of Section 2(6) and (7) of the Act.2. The Respondent, Local 851, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. The Respondent is not currently certified as the rep-resentative of any of Purolator's employees at their loca-tions in Long Island City, Plainview, and Elmsford, NewYork, or Westwood, New Jersey.4. By picketing at the above four locations of Purola-tor from October I to October 14, 1981, with an objectof forcing Purolator to recognize or bargain with the Re-spondent as the collective-bargaining representative of itsemployees, the Respondent has violated Section8(b)(7)(C) of the Act.5. The unfair labor practices found above have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing the free flow ofcommerce.On these findings of fact and conclusions of law andon the entire record, I issue the following recommendedORDER lThe Respondent, Local 851, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, its officers, agents, and representatives, shall1. Cease and desist from picketing, or causing to bepicketed, Purolator Courier Corp., where an objectthereof is forcing or requiring said Employer to recog-nize or bargain with the Respondent as the collective-bargaining representative of employees who function asguards, or forcing or requiring employees who functionas guards for such employer, to accept or select the Re-spondent as their collective-bargaining representative.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.13 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.454 TEAMSTERS LOCAL 851 (PUROLATOR COURIER)(a) Post at its business office copies of the attachednotice marked "Appendix."'4Copies of the notice, onforms provided by the Regional Director for Region 29,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(b) Furnish the Regional Director for Region 29signed copies of said notice for posting by PurolatorCourier Corp., if willing, in places where notices to em-ployees are customarily posted.(c) Notify the Regional Director for Region 29 inwriting within 20 days from the date of this Order whatsteps the Respondent has taken to comply.14 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we violated the Na-tional Labor Relations Act, as amended, and has orderedus to post this notice.WE WILL NOT picket, or cause to be picketed, Purola-tor Courier Corp., where an object thereof is forcing orrequiring said Employer to recognize or bargain with usas a collective-bargaining representative of its guard em-ployees, or forcing or requiring guard employees of suchEmployer, to accept or select us as their collective-bar-gaining representative.LOCAL 851, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMER-ICA455